DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 10/14/22. Claims 1-18 and 25-26 have been cancelled, claim 19 has been amended to include the term “wherein” twice, and claims 28-35 have been newly added.

Election/Restrictions
Newly submitted claims 29-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: steps of calculating an optimal range based upon a correlation between compression ratings of a garment and a signal quality of transduced signal associated with the compression ratings is different than the compression garment with different compression regions as originally presented and examined.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US 2016/0076175) in view of Scheffler et al. (US .
In regard to claim 19, Rock et al. teaches a garment (shirt garment: 10 as seen in Figures 4D) comprising: a first fabric portion configured to be placed in contact with a chest of a wearer (compression region: 20b covering a chest of a wearer when worn) and having a first compression rating (paragraph 0024 details the compression ratings of the compression regions); an second fabric portion extending downward from the first fabric portion and configured to be positioned about an abdominal region of the wearer and having a second compression rating (compression region: 30B of Fig. 4D and paragraph 0024 detailing the compression ratings of the regions); a third fabric portion extending upward from the first fabric portion and configured to be positioned about an upper chest portion of the wearer and having a third compression rating (compression region 30a in Fig. 4D and paragraph 0024 detailing the compression rating of the compression regions); a fourth fabric portion configured to be placed in contact with a waist of the wearer (20c in Fig. 4D), wherein the first fabric portion, the second fabric portion, the third fabric portion, and the fourth portion having a compression rating (paragraph 0024 details that all regions have a compression rating); and wherein the second compression rating is less than the first compression rating, wherein the third compression rating is less than the first compression, and wherein the fourth compression rating is less than the second compression rating (see bottom of paragraph 0023 detailing that the ends of the garment have minimal compression rating/pressure and the central portion of the garment has maximum compression rating/pressure and Fig. 4D).
However, Rock et al. fails to teach the garment being a biosensing garment with a sensor assembly disposed on an interior surface of the first fabric portion and configured to be placed in contact with a portion of skin of the wearer; wherein the sensor assembly comprises an electrodes disposed on the interior surface of the first fabric portion and configured to be positioned in contact with at least one of the chest of the wearer of back of the wearer.
 	Scheffler et al. teaches a biosensing garment, wherein the garment is a compression shirt (paragraph 0066 and bottom of paragraph 0102 detail the sensors being disposed on the interior of garment between shirt and skin; paragraph 0080 details that sensors are attached to the textile layer of the garment), wherein the sensor assembly is disposed on the interior surface of a chest portion (see Figures 32 and 33, sensors: 400 are located on interior surface of chest portion: bottom of paragraph 0102 details interior attachment along with paragraph 0080), wherein the electrodes/sensors are configured to be placed in contact with a portion of skin of the wearer (bottom of paragraph 0102); wherein the sensor assembly comprises an electrodes disposed on the interior surface of the first fabric portion and configured to be positioned in contact with at least one of the chest or the wearer of back of the wearer (sensors 400 can be electrodes: paragraph 0078 and are located at the chest and back of wearer as illustrated in figures 32 and 33). The sensors 400 of Scheffler et al. provided on the compression garment of Rock et al. as illustrated in figure 4D would position the sensors in the first compression region with the greatest compression 20b (see location of sensors on shirt in figures 32 and 33 of Scheffler et al. which would correspond to the location of the compression region 20b of figure 4D of Rock et al.). Further, Scheffler et al. teaches that the sensors (400) can be located at various locations along the torso back and sides of the garment, which would cover the area 20b with the highest compression of Rock et al. (paragraph 0084).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shirt garment of Rock et al. with the sensors of Scheffler et al., since the shirt of Rock et al. provided with the sensors would provide a garment that is capable of monitoring a user’s physiological data during wear (Scheffler et al.: paragraph 0065). Here we are taking one well-known compression shirt structure (Rock et al.) and adding the well-known compression shirt sensor (Scheffler et al.) to create a compression shirt with a sensor to monitor the user during wear.

 	In regard to claim 20, the combined references teach wherein the respective compression ratings are substantially uniform across the first fabric portion, the second fabric portion, the third fabric portion, and the fourth fabric portion (Rock et al.: Figure 4D, identifiers 20b, 30a, 30b and 20C teach a substantially uniform compression: see paragraph 0024).  

 	In regard to claim 21, the combined reference teach further comprising at least one fifth fabric portion configured to be positioned at least partially about at least one shoulder of the wearer, the fifth fabric portion having a fifth compression rating (Rock: shirt 10 in figures 4D has shoulder portions made of a compression region 20a and as detailed in paragraph 0024).  

 	In regard to claim 22, Rock et al. teaches the compression ratings along each of the portions as discussed in paragraph 0024. Further, Rock et al. teaches the compression ratings being minimal at both ends and higher in the central areas (see bottom of paragraph 0023 detailing tailoring the compression so that the lowest compression areas are at the ends of the garment and a central portion of the garment would have the highest compression). Here the portion of the garment with the highest compression would be in the center of the garment (section 206b and seen in figure 4D). However, Rock et al. fails to teach the specific compression ratings of each portion as claimed. 
 	It is noted that the compression ratings of the instant application and Rock et al. are depend upon the garment in relation to a specific user’s body when worn (Rock: paragraph 0035 bottom and Applicant’s specification: paragraph 0032 and 0043). The disclosed compression ratings of Rock et al. are examples of compression ratings and therefore Rock et al. is not limited to the ranges and rating as disclosed in paragraph 0024. Further, Rock teaches a garment that provides a tailored compression profile along the length of the compression garment so that both ends of the garment have minimal amount of pressure/compression rating and maximum pressure/compression rating is provided in the central portion of the garment (see bottom of paragraph 0023 and Fig. 4D). In Fig. 4D, Rock teaches a first fabric section having a compression rating that is larger than the compression rating of the second and third fabric portions compression rating and the fourth fabric portion having a compression rating less than the third fabric portion compression rating (see figures 4D and paragraph 0023)). Therefore  due to the compression rating comparisons of each portion of Rock et al., the compression portions are capable of having a compression rating of the first fabric portion being in a range from 3 mmHg to 9 mmHg, a compression rating of the second fabric portion being 5 mmHg or less, a compression rating of the third fabric portion being 5 mmHg or less, and a compression rating of the fourth fabric portion being 4 mmHg or less as determined through routine optimization of the garment based on desired compressions on a specific user. It would have been obvious before the effective filing date to one having ordinary skill in the art through routine optimization to have determined the proper compression rating for each body portion based upon desired compression and in light of the user’s body composition, size, shape, etc. (see MPEP: 2144.05 (II)). Both Rock et al. and Applicant’s invention teach shirt garments with varying compression regions along the shirt to provide adequate compression to the user’s body as desired.

 	In regard to claim 23, Rock et al. teaches the compression ratings along each of the portions as discussed in paragraph 0024. Further, Rock et al. teaches the compression ratings being minimal at both ends and higher in the central areas (see bottom of paragraph 0023 detailing tailoring the compression so that the lowest compression areas are at the ends of the garment and a central portion of the garment would have the highest compression). Here the portion of the garment with the highest compression would be in the center of the garment (section 206b and seen in figure 4D). However, Rock et al. fails to teach the specific compression rating ratio of each portion as claimed. 
 	It is noted that the compression ratings of the instant application and Rock et al. are depend upon the garment in relation to a specific user’s body when worn (Rock: paragraph 0035 bottom and Applicant’s specification: paragraph 0032 and 0043). The disclosed compression ratings of Rock et al. are examples of compression ratings and therefore Rock et al. is not limited to those ratings. Rock teaches a garment that provides a tailored compression profile along the length of the compression garment so that both ends of the garment have minimal amount of pressure (compression rating) and maximum pressure (compression rating)  provided in the central portion (see bottom of paragraph 0023 and Fig. 4D). In Fig. 4D, Rock teaches a first fabric section having a compression rating that is larger than the compression ratings of the second and third fabric portions and the fourth fabric portion having a compression rating less than the third fabric portion compression rating (sere figures 4D and paragraph 0023). Therefore due to the compression rating comparisons of each portion, the compression ratings of Rock et al. are capable of having a compression ratio between the first compression rating and the second compression rating of about 3, a compression ratio between the first compression rating and the third compression rating is about 3, and a compression ratio between the upper abdominal portion and the lower abdominal portion is about 2 as determined through routine optimization of the garment based on desired compressions on a specific user. It would have been obvious before the effective filing date to one having ordinary skill in the art through routine optimization to have determined the proper compression rating and ratios for each body portion based upon desired compression and the user’s body composition, size, shape, etc. (see MPEP: 2144.05 (II)). Both Rock et al. and Applicant’s invention teach shirt garments with varying compression regions along the shirt to provide adequate compression to the user’s body as desired.

 	In regard to claim 24, the combined references teach wherein each of the first fabric portion, the second fabric portion, the third fabric portion, and the fourth fabric portion are tubular (see Rock et al: garment 10 in figure 4D, sections are tubular).  

 	In regard to claim 28, the combined references teach wherein an optimal range of the first compression rating is calculable based on a correlation between compression rating an a signal quality of a transduced signal received at the sensor assembly (it is noted that no further garment structure is being claimed, the optimal range of the first compression rating is capable of being based on a correlation between compression rating and a signal quality of transduced signal received from something as desired). 


Response to Arguments
Applicant's arguments filed 10/14/22 have been fully considered but they are not persuasive.
Applicant remarks that Rock et al. fails to teach a maximum pressure/compression rating being realized at the chest of the wearer. 
The bottom of paragraph 0023 details that the ends of the garment have minimal compression rating/pressure and the central portion of the garment has maximum compression rating/pressure. Figure 4D as reproduced below details how the gradient compression/pressure changes along the portions of the garment, with the central portion 20b being the maximum pressure/compression rating and would be located at the chest of the wearer when worn.

    PNG
    media_image1.png
    379
    895
    media_image1.png
    Greyscale


 	Applicant remarks that Rock fails to teach the second compression rating (about an abdominal region of the wearer) being less than the first compression rating (in the chest region), the third compression rating (in the upper chest region) being less than the first compression rating, and the fourth compression rating (about a waist region) being less than the second compression rating.
As detailed in the annotated figure above the second compression rating (30b) is less than the first compression rating (20b), the third compression rating (30a) is less than the first compression rating (20b), and the fourth compression rating (20c) is less than the second compression rating (30b).
 
 	Applicant remarks that Rock et al. and Scheffler fail to teach the sensor assembly comprising electrodes disposed on the interior surface of the first fabric portion and configured to be positioned in contact with at least one of the chest or back of the wearer as captured by the amendment to independent claim 19. 
 	Scheffler et al. teaches a biosensing garment, wherein the garment is a compression shirt (paragraph 0066 and bottom of paragraph 0102 detail the sensors being disposed on the interior of a compression shirt between the shirt and skin; paragraph 0080 details that sensors are attached to the textile layer of the garment), wherein the sensor assembly is disposed on an interior surface of a chest portion (see Figures 32 and 33 show sensors on chest portion and back, sensors: 400 are located on interior surface of main chest portion as detailed in bottom of paragraph 0102 and paragraph 0080), wherein the sensors are configured to be placed in contact with a portion of skin of the wearer (bottom of paragraph 0102 detail placement in direct contact with skin); wherein the sensor assembly comprises electrodes (400) disposed on the interior surface of the first fabric portion and configured to be positioned in contact with at least one of the chest of the wearer of back of the wearer (sensors 400 can be electrodes: paragraph 0078 and are located at the chest and back of wearer as illustrated in figures 32 and 33). The sensors 400 of Scheffler et al. provided on the compression garment of Rock et al. as illustrated in figure 4D would position the sensors in the first compression region with the greatest compression 20b (see location of sensors on shirt in figures 32 and 33 of Scheffler et al. which would correspond to the location of the compression region 20b of figure 4D of Rock et al.). Further, Scheffler et al. teaches that the sensors (400) can be located at various locations along the torso back and sides of the garment, which would cover the area 20b with the highest compression of Rock et al. (paragraph 0084).


Applicant remarks that Rocket et al. and Scheffler fail to teach a sensor assembly disposed on an interior of the fabric portion having the highest compression rating. 
  	The sensors 400 of Scheffler et al. provided on the compression garment of Rock et al. as illustrated in figure 4D would position the sensors in the first compression region with the greatest compression 20b (see location of sensors on shirt in figures 32 and 33 of Scheffler et al. which would correspond to the location of the compression region 20b of figure 4D of Rock et al.). Further, Scheffler et al. teaches that the sensors (400) can be located at various locations along the torso back and sides of the garment, which would cover the area 20b with the highest compression of Rock et al. (paragraph 0084).

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732